Citation Nr: 9919222	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  93-13074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increase in a 50 percent rating for a 
psychiatric disorder with sinus tachycardia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 1993 RO decision which denied an 
increase in a 50 percent rating for a psychiatric disorder 
with sinus tachycardia.  The psychiatric disorder has been 
variously classified as post-traumatic stress disorder (PTSD) 
and an anxiety reaction.  The case was remanded by the Board 
in March 1995 for further development, and it was returned to 
the Board in May 1999.

The file shows that the veteran filed other claims with the 
RO, and some of these were developed for appellate review.  
However, the veteran withdrew such claims in writing in 
September 1998, and the only issue certified for appellate 
review is entitlement to an increased rating for the 
psychiatric disorder with sinus tachycardia.


REMAND

The veteran previously canceled a Board hearing which was 
scheduled to take place in July 1993 in Washington, D.C.  An 
April 1998 letter by the veteran, received by the RO in May 
1998, suggests he wants a Board hearing at the RO (i.e., 
Travel Board hearing) in connection with his claim for an 
increased rating for a psychiatric disorder with sinus 
tachycardia.  Such a hearing should be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (1998).  Accordingly, the 
case is remanded for the following action:

The RO should verify that the veteran 
wants a Travel Board hearing on his claim 
for an increased rating for a psychiatric 
disorder with sinus tachycardia.  If he 
does, the RO should schedule such 
hearing.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


